DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on January 5, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 12 - 29 are allowable over the Prior Art of Record because it fails to teach or suggest a roller tape measure comprising a hook, 5wherein the hook is movably 



Claims 12 - 18 are allowable over the Prior Art of Record because it fails to teach or suggest a roller tape measure comprising a hook, wherein the hook is movably mounted in operative connection with the housing, along a hook direction parallel to the tape direction independent of extension and retraction of the length portion of the measuring tape, wherein the hook includes a hook bend portion, wherein the hook bend portion extends perpendicular to the tape direction, wherein the length portion of the measuring tape is extendable and retractable transversely across the hook bend portion, wherein the hook bend portion includes a measuring edge that extends perpendicular to the tape direction, wherein the hook is movable in the hook direction between an extended position and a retracted position, wherein in the extended position the hook bend portion is disposed further away from the opening than in the retracted position, 19the measuring edge is disposed a fixed distance away from the opening and the hook is operatively prevented from being moved in the hook direction further away from the opening beyond the extended position, the measuring edge and the scale indicia on the length portion of the measuring tape when extended transversely across the hook bend portion immediately adjacent the measuring edge, are both visually observable, wherein in the extended position of the hook, the hook bend portion is disposed away from the housing such that an article of flexible material it is engageable with the hook bend portion intermediate of the housing and the hook, whereby the article is stretchable for measurement by manual movement of the housing in combination with the remaining limitations of the claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record does not disclose nor suggest the subject matter as claimed:
Lopez (US 11,112,227)
Villalpando (US Pub. No. 2005/0089826)
Nielson (US Pub. No. 2008/0168674)
Odachowski (US 6,976,318)
Worthington (US 6,938,354)
Ricalde (US 6,996,915)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
January 29, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861